The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the host highway vehicle having a width dimension at a rearward end thereof such that a corresponding width dimension of the work basket and connected lift platform is less than or equal to the width dimension of the rearward end of the host highway vehicle (claims 2, 3, 8, 9, 14 and 18) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5 of independent claims 1, 8 and 14, it is not clear what is meant by “movement or workers thereon”. It will be assumed applicant intended to recite               --movement of workers thereon--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 10,195,978) in view of Hemphill et al (US 9,056,572).
Johnson shows a work basket 20 mountable to the rearward end of a host highway vehicle 10 for deploying and retrieving highway markers between a bed of the host highway truck and a highway surface, comprising:
a frame 25/26;
a floor 21 supported on said frame for movement [or] of workers thereon;
a lift platform 34 selectively detachably connectable to a lift mechanism 40 such that said lift platform is vertically movable from an upper position at a level of said bed and a lower position proximate to said highway surface (col. 7:14-19).
Johnson does not show the work basket to include a pair of opposing subframes supported on said frame and housing in each said subframe a vertical lift mechanism, such that the lift platform is connectable to a selected one of said lift mechanisms. Instead, the single lift mechanism 40 is itself selectively detachably connectable to either side of the frame 12 of the highway truck.
The examiner notes that, in general, a rearrangement, reversal, and/or duplication of the essential working parts of a device has been held to involve only routine skill in the art (see In re Japikse, 86 USPQ 70, In re Einstein, 8 USPQ 167, and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, respectively).
Further, Hemphill shows a highway marker deploying/retrieving vehicle having an apparatus 10, which can be mounted on the rear of the truck (col. 7:41-48), and includes a work basket having a floor 88 for supporting a worker and a lift platform 32 connected to a vertical lift mechanism (not shown but note col. 5:20-29). Although not explicitly disclosed, the lift mechanism appears to be housed in a subframe which itself is apparently supported on the same frame which supports the floor of the work basket, as implicit from at least Figs. 1-3.
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the single lift mechanism of Johnson, which is selectively detachably connectable to either side of the frame of the highway truck, with a pair of opposing subframes supported on the work basket frame and housing in each said subframe a vertical lift mechanism, such that the lift platform was connectable to a selected one of said lift mechanisms, as suggested by Hemphill and the above-noted case law, as this would simply be a rearrangement, reversal and/or duplication of the parts of the lift mechanism which would have involved only routine skill in the art.
Re claim 2, although Johnson does not show the work basket and connected lift platform to have a width dimension that is less than or equal to a width dimension of the rearward end of said host highway vehicle, Hemphill not only shows the combined width dimension of the work basket and lift platform to be substantially smaller than that of Johnson, but also specifically discloses that it is desirable for these components to not protrude beyond the width of the truck (col. 7:41-44). Thus, when modified in the manner above, it would have been obvious to have dimensioned the combined width of the work basket and lift platform of Johnson so as to be less than the width of the host vehicle, as suggested by Hemphill, for improved operator safety.
Re claim 3, when so modified, the corresponding width dimension of the work basket and connected lift platform would be less than or equal to the width dimension of the rearward end of said host vehicle irrespective of the selected lift mechanism to which the lift platform was attached.
Re claim 4, Johnson shows that the lift platform includes a floor member embedded with a conveyor mechanism 35 to facilitate the movement of said highway markers between said lift platform and the surface of the highway.
Re claim 7, Johnson shows that the frame supports a hitch receiver 27
accessible from a rearward side of said frame for connection to a trailing implement.
As claims 8-11, 14, 17 and 18 recite various combinations of the same limitations as claims 1-4 and 7, no additional discussion thereof is deemed necessary.

Claims 5, 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Hemphill et al, as applied to claims 1-4, 8, 11 and 14 above, and further in view of Betson (US 2017/0362786).
Johnson shows the conveyor mechanism to comprise unpowered rollers, and as such does not show that the conveyor mechanism is powered via a hydraulic system on the host highway vehicle, or that the conveyor mechanism comprises two conveyor members spaced apart of the floor member of the lift platform.
However, it is noted that Johnson discloses other components of the system to be powered by a hydraulic system of the host vehicle (col. 5:30-33).
Betson shows a lift mechanism mounted on the rearward end of a highway vehicle for dispensing and retrieving highway markers, wherein the lift mechanism includes a platform with a floor member embedded with a conveyor mechanism comprised of two spaced apart powered conveyor members 21 (Fig. 5).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Johnson by providing the conveyor mechanism as two spaced apart powered conveyor members, as shown by Betson, to enhance the movement of highway markers to and from the lift platform without manual intervention. As Johnson already teaches utilizing hydraulic power from the host vehicle for other powered components of the system, utilizing such power for the conveyor members as well would have been a mere design expediency. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown, Johnson et al (US 10,196,003), Flynn, Michalon and Mounter show a variety of highway marker deployment/retrieval vehicles of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

5/24/22